Title: James Madison to William Cabell Rives, 29 September 1828
From: Madison, James
To: Rives, William Cabell


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Sepr. 29. 1828
                            
                        
                        
                        I have been duly favored with your very kind letter of the 23d. It was our intention to take Castle Hill
                            again in our way to the University, for which the former experienced welcome was more than a sufficient inducement. But I
                            am under the disagreeable necessity of saying that a late indisposition has left a prolonged feebleness in the state of my
                            health, which will deprive me of the pleasure of joining my Colleagues on the approaching occasion. I regret it very much,
                            but with the alleviation, that the law has provided against any embarrassment from my absence.
                        I have requested the Secretary to apprize the Board of my inability to take my place in it. Should an
                            improbable miscarriage defeat the request, you will be good eno’ to make this a notice to that effect.
                        Mr. Monroe has not yet arrived here on his way to the University. I heard with concern from Mr. Trist that he
                            appeared at a late day, to be under an erroneous impression as to the time appointed for the meeting of the Visitors. I
                            hope he will have been set right by a letter from Mr. Trist, in time for his attendance. Should the opportunity not be
                            lost, I shall not fail to communicate your invitation for him.
                        I need not express the pleasure, the visit you intended would have given; or how much it would have been
                            increased by the company of Mrs Rives; a pleasure we shall always feel whenever such favors can be repeated. Mrs. M.
                            unites in tendering to you both our great respect and our best regards.
                        
                        
                        
                            
                                James Madison
                            
                        
                    I feel some mortification on acct. of the protracted omission to return the Souther Review you obligingly allowed me
                            to take home with me. Having waited in vain for a conveyance sparing the mail from such an Article, I must at last resort
                            to it, unless Mr. Monroe should come in time to take charge of the volume.